                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                           )
                                              )       Case No. 5:19cv1990- JRA
               Plaintiff,                     )
                                              )       Judge John R. Adams
       vs.                                    )
                                              )
Climbing Innovations, LLC                     )
                                              )
       and                                    )
                                              )
Richard Mumford                               )
                                              )
               Defendants.                    )

                        DEFENDANTS’ MOTION TO RESCHEDULE
                          CASE MANAGEMENT CONFERENCE

       Defendants respectfully request the Court to reset the Case Management Conference to

either October 21 or 22, or at such other date and time convenient for the Court after October 19.

Plaintiff has advised that it does not oppose the motion and both Plaintiff’s counsel and a

representative of Weaver Leather LLC are available on October 21 or 22.

       During the hearing last Thursday (September 26), the Court set the date for the Case

Management Conference as October 16. Undersigned counsel for Defendants mistakenly

believed that Mr. Mumford was available on October 16. However, unbeknown to counsel, Mr.

Mumford in fact has a conflict from October 10 to October 19 because of a previously planned

trip to attend the “2019 Tree Climbers' Rendezvous” in California. Mr. Mumford previously

prepaid for nonrefundable airfare and accommodations, and his climbing equipment to be used

during the event has already been shipped. Mr. Mumford is one of the featured speakers and he

will also be providing training to attendees during the event.




                                                                                      SGR/21648707.1
       Defendants are certainly mindful of the scheduling difficulties typically facing the Court

and they do not make this request lightly. However, this is an annual event that Mr. Mumford

attends almost every year and he deems it important to the success of Climbing Innovations.

       Defendants therefore respectfully request the Court to reschedule the Case Management

Conference to either October 21 or 22, or to some other date convenient for the Court after

October 19.

Respectfully submitted,

Dated: September 30, 2019                              s/ William F. Long
                                                    William F. Long
                                                    SMITH GAMBRELL & RUSSELL LLP
                                                    1230 Peachtree Street NE
                                                    Promenade, Suite 3100
                                                    Atlanta, Georgia 30309
                                                    tel. 404-815-3500
                                                    fax 404-685-6859
                                                    blong@sgrlaw.com
                                                    Counsel for Climbing Innovations, LLC
                                                    and Richard Mumford




                                                2
                                                                                     SGR/21648707.1
                                  CERTIFICATE OF SERVICE

I certify that on September 30, 2019, I served the foregoing MOTION TO RESCHEDULE

CONFERENCE OF THE PARTIES on all counsel of record by filing with the ND Ohio

electronic filing system and also by emailing it to all counsel of record.


                                              s/ William F. Long




                                                  3
                                                                             SGR/21648707.1
